INTERIM CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 (Expressed in Canadian Dollars) The unaudited consolidated financial statements, and accompanying notes to the financial statements, for the period ended June 30, 2007, have not been reviewed by the Company’s auditors. Suite 510, 510 Burrard Street, Vancouver, British Columbia, Canada V6C 3A8 Telephone: 604.684.2285Facsimile: 604.684.8887Toll Free: 1.800.789.ATNAemail: atna@atna.comwww.atna.com ATNA RESOURCES LTD. CONSOLIDATED BALANCE SHEETS (Unaudited – Prepared by Management) June 30, December 31, 2007 2006 (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash and cash equivalents $ 3,128,094 $ 3,534,772 Investments 9,306,487 9,982,252 Marketable securities (Note 4) 358,500 459,000 Accounts receivable 410,130 404,630 Prepaid expenses 45,638 81,611 13,248,849 14,462,265 DEPOSITS FOR RECLAMATION (Note 5) 65,461 63,369 MINERAL PROPERTIES (Note 6) 18,843,079 18,503,743 EQUIPMENT (Note 7) 793,371 803,165 $ 32,950,760 $ 33,832,542 LIABILITIES CURRENT LIABILITIES Accounts payable and accrued liabilities $ 517,452 $ 534,908 ASSET RETIREMENT OBLIGATION (Note 5) 247,000 247,000 764,452 781,908 SHAREHOLDERS’ EQUITY SHARE CAPITAL (Note 8) 61,126,352 60,839,308 CONTRIBUTED SURPLUS (Note 8(f)) 2,192,031 1,802,449 ACCUMULATED OTHER COMPREHENSIVE LOSS (Note 3) (149,107) - DEFICIT (30,982,968) (29,591,123) 32,186,308 33,050,634 $ 32,950,760 $ 33,832,542 NATURE OF OPERATIONS (Note 1) COMMITMENTS (Note 11) SUBSEQUENT EVENTS (Note 12) ON BEHALF OF THE BOARD: “William J. Coulter” “David H. Watkins” William J. Coulter, Director David H. Watkins, Director See accompanying notes to the financial statements 1 ATNA RESOURCES LTD. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Unaudited) Three Months Ended Six Months Ended June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 EXPENSES Investor relations $ 94,369 $ 63,670 $ 209,076 $ 146,928 Wages and benefits 75,261 76,800 199,072 324,293 Consultants fees 2,062 18,110 12,962 23,560 Office and miscellaneous 41,279 39,315 96,762 78,678 Stock-based compensation expense 68,586 248,043 455,252 776,638 Legal and audit 28,781 63,838 64,698 110,270 Rent and services 16,841 23,145 34,013 40,666 Insurance 19,608 11,524 37,455 24,199 Listing and transfer agent fees 31,034 16,907 60,563 57,621 Amortization 29,715 46,211 56,310 51,313 (407,536) (607,563) (1,226,163) (1,634,166) OTHER INCOME (EXPENSES) Exploration and business development (43,580) (67,813) (113,902) (80,734) Investment and miscellaneous income 95,772 128,113 275,499 262,804 Foreign exchange gain (loss) (31,792) (39,086) (42,364) (60,444) Gain on sale of marketable securities 38,278 31,598 38,278 1,684,206 Write down of marketable securities - (125,238) - (125,238) Resource properties written-off (Note 6(a)(iii) (323,193) - (323,193) (136,015) LOSS FOR THE PERIOD (672,051) (679,989) (1,391,845) (89,587) OTHER COMPREHENSIVE INCOME (LOSS) Unrealized loss on marketable securities and investments (163,107) - (397,273) - OTHER COMPREHENSIVE LOSS FOR THE PERIOD (163,107) - (397,273) - TOTAL COMPREHENSIVE LOSS FOR THE PERIOD $ (835,158) $ (679,989) $ (1,789,118) $ (89,587) BASIC AND DILUTED LOSS PER SHARE $ (0.01) $ (0.01) $ (0.02) $ (0.01) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING 64,629,311 63,694,901 64,758,631 62,248,996 See accompanying notes to the financial statements 2 ATNA RESOURCES LTD. June 30, December 31, 2007 2006 CONSOLIDATED STATEMENT OF DEFICIT (Unaudited – Prepared by Management) Balance at Beginning of Period $ (29,591,123) $ (28,863,614) Net Income (loss) for the period (1,391,845) (727,509) Deficit, End of Period $ (30,982,968) $ (29,591,123) CONSOLIDATED STATEMENT OF ACCUMULATED CUMULATED OTHER-COMPREHENSIVE INCOME OTHER COMPREHENSIVE INCOME (Unaudited – Prepared by Management) Balance, Beginning of Period $ - $ - Adjusted to opening balance-change in accounting policy (Note 3(a)) 270,666 - Unrealized loss on marketable securities and investments (397,273) - Reclassification of gains on marketable securities, transferred to net income (22,500) Balance, End of Period $ (149,107) $ - See accompanying notes to the financial statements 3 ATNA RESOURCES LTD. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited Three Months Ended Six Months Ended June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 CASH PROVIDED BY (USED FOR): OPERATING ACTIVITIES Loss for the period $ (672,051) $ (679,989) $ (1,391,845) $ (89,587) Less: non-cash items Amortization 29,715 46,211 56,310 51,313 Marketable securities written-down - 125,238 - 125,238 Gain on sales of marketable securities (38,278) (31,598) (38,278) (1,684,206) Resource properties written-off 323,193 - 323,193 136,015 Stock-based compensation expense 68,586 248,043 455,252 776,638 (288,835) (292,095) (595,368) (684,589) Net change in non-cash working capital items Investments 382,032 3,289,000 586,658 (1,782,170) Accounts receivable (6,271) 12,993 (5,500) (6,990) Accounts payable (47,460) (612,625) (17,456) (1,151,841) Prepaid expenses 11,565 13,566 35,973 24,739 51,031 2,410,839 4,307 (3,600,851) FINANCING ACTIVITIES Shares issued for cash, net of issue costs 138,874 426,301 221,374 1,365,813 138,874 426,301 221,374 1,365,813 INVESTING ACTIVITIES Acquisition of resource properties (4,928) - (108,242) (12,647) Exploration and development, net (502,063) (1,168,633) (631,509) (1,775,898) Option payment received 36,363 28,171 77,222 28,171 Reclamation bond (2,092) (56,419) (2,092) (56,419) Purchase of equipment (45,358) (5,749) (48,840) (824,055) Proceeds from sale of equipment 2,324 - 2,324 - Exercise of warrants - - - (1,692,484) Proceeds from disposal of marketable securities 78,778 353,957 78,778 2,636,219 (436,976) (848,673) (632,359) (1,697,113) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (247,071) 1,988,467 (406,678) (3,932,151) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 3,375,165 4,280,791 3,534,772 10,201,409 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 3,128,094 $ 6,269,258 $ 3,128,094 $ 6,269,258 Supplemental disclosure with respect to cash flows (Note 9) See accompanying notes to the financial statements 4 ATNA RESOURCES LTD. NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS For the Six Months Ended June 30, 2007 1.NATURE OF OPERATIONS The Company is incorporated in British Columbia and involved in the acquisition, exploration and development of resource properties that are considered sites of potential economic mineralization.Certain of the Company’s properties contain defined mineral resources that cannot be considered economic until a commercial feasibility study is carried out.The ability of the Company to realize the costs it has incurred to date on these properties is dependent upon it being able to develop a commercial ore body, to finance the required exploration and development costs and to acquire environmental, regulatory, and other such permits as may be required for the successful development of the property. 2.SIGNIFICANT ACCOUNTING POLICIES (a) Basis of Presentation The accompanying interim consolidated financial statements for the interim periods ended June 30, 2007 and 2006, are prepared in accordance with accounting principles generally accepted in Canada and are unaudited, but in the opinion of management reflect all adjustments (generally consisting of normal recurring accruals) necessary for the fair presentation of the Company’s financial position, operations and cash flows for the periods presented.These interim consolidated financial statements should be read in conjunction with the Company’s annual financial statements, including the notes thereto, as at and for the years ended December 31, 2006 and 2005. (b) Use of Estimates The preparation of financial statements in conformity with Canadian generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. 3.CHANGE IN ACCOUNTING POLICIES Effective January 1, 2007, the Company adopted the following new accounting standards issued by the Canadian Institute of Chartered Accountants (“CICA”) relating to financial instruments.These new standards have been adopted on a prospective basis with no restatement to prior period financial statements. (a) Financial Instruments – Recognition and Measurement (Section 3855) This standard sets out criteria for the recognition and measurement of financial instruments for fiscal years beginning on or after October 1, 2006.This standard requires all financial instruments within its scope, including derivatives, to be included on a Company’s balance sheet and measured either at fair value or, in certain circumstances when fair value may not be considered most relevant, at cost or amortized to cost.Changes in fair value are to be recognized in the statements of operations and comprehensive income. 5 ATNA RESOURCES LTD. NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS For the Six Months Ended June 30, 2007 3.CHANGE IN ACCOUNTING POLICIES (Continued) (a) Financial Instruments – Recognition and Measurement (Section 3855) (Continued) All financial assets and liabilities are recognized when the Company becomes a party to the contract creating the item.As such, any of the Company’s outstanding financial assets and liabilities at the effective date of adoption are recognized and measured in accordance with the new requirements as if these requirements had always been in effect.Any changes to the fair values of assets and liabilities prior to January 1, 2007 are recognized by adjusting opening deficit or opening accumulated other comprehensive income. All financial instruments are classified into one of the following five categories: held for trading, held-to-maturity, loans and receivables, available-for-sale financial assets, or other financial liabilities.Initial and subsequent measurement and recognition of changes in the value of financial instruments depends on their initial classification: (i) Held-to-maturity investments, loans and receivables, and other financial liabilities are initially measured at fair value and subsequently measured at amortized cost.Amortization of premiums or discounts and losses due to impairment are included in current period net earnings. (ii) Available-for-sale financial assets are measured at fair value.Revaluation gains and losses are included in other comprehensive income until the asset is removed from the balance sheet. (iii) Held for trading financial instruments are measured at fair value.All gains and losses are included in net earnings in the period in which they arise. (iv) All derivative financial instruments are classified as held for trading financial instruments and are measured at fair value, even when they are part of a hedging relationship.All gains and losses are included in net earnings in the period they arise. In accordance with this new standard, the Company has classified its financial instruments as follows: (i) Marketable securities and investments are classified as available-for-sale securities.Such securities are measured at fair market value in the consolidated financial statements with unrealized gains or losses recorded in comprehensive income (loss).At the time securities are sold or otherwise disposed of, gains or losses are included in net earnings (loss). (ii) The Company’s royalty agreement with Yukon Zinc Corp. is considered a derivative financial instrument under the new accounting standard and consequently is classified as held for trading and is measured at fair value.The fair value of this financial instrument cannot be determined until the property over which the Company has a royalty had been placed into commercial production. (b) Hedging (Section 3865) This new standard specifies the circumstances under which hedge accounting is permissible and how hedge accounting may be performed.The Company currently does not have any hedges. 6 ATNA RESOURCES LTD. NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS For the Six Months Ended June 30, 2007 3.CHANGE IN ACCOUNTING POLICIES (Continued) (c) Comprehensive Income (Section 1530) Comprehensive income is the change in shareholders’ equity during a period from transactions and other events from non-owner sources.This standard requires certain gains and losses that would otherwise be recorded as part of net earnings to be presented in other “comprehensive income” until it is considered appropriate to recognize into net earnings.This standard requires the presentation of comprehensive income, and its components, in a separate financial statement that is displayed with the same prominence as the other financial statements. Accordingly, the Company now reports a consolidated statement of comprehensive income (loss) and included the account “accumulated other comprehensive income” in the shareholders’ equity section of the consolidated balance sheet. 4.MARKETABLE SECURITIES AND INVESTMENTS At January 1, 2007, the Company held marketable securities and investments with a quoted market value of $729,666 in marketable securities and $9,982,252 in investments.As at June 30, 2007 the quoted market value of marketable securities was $358,500 and $9,306,487 of investments.During the period ended, the Company sold securities for proceeds of $78,778, a gain of $38,278 and recorded an unrealized loss of $397,273 in the statement of operations and comprehensive income. 5.DEPOSITS FOR RECLAMATION The Company has posted environmental reclamation bonds in the amount of $6,950 (US$5,300) with the Division of Environmental Protection, State of Nevada and the United States Department of the Interior to cover the estimated closure and reclamation costs of the Pinson Property and the Jarbidge Property. The Company has posted environmental reclamation bonds in the amount of $58,510 (US$50,600) with the United States Department of Agriculture, Forest Service to cover reclamation costs on the Jarbidge Properties in Nevada. At June 30, 2007 the Company has recorded $247,000 as an estimated asset retirement obligation relating to the current amount of reclamation required based on exploration and development conducted to date at the Pinson Property. 7 ATNA RESOURCES LTD. NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS For the Six Months Ended June 30, 2007 6.MINERAL PROPERTIES During the six months ending June 30, 2007, the Company incurred expenditures on its mineral properties as follows: Pinson Jarbidge Beowawe Clover US Canada/ NV NV NV NV Other Chile Yukon Total Balance at December 31, 2006 $15,909,018 $1,475,413 $18,362 $34,153 $ 744,659 $ 19,385 $ 302,757 $18,503,747 Additions during the period: Acquisition - - 4,971 93,392 9,879 - - 108,242 Property and Development 1,551 21,214 40 1,557 5,266 - 4,162 33,790 Drilling - 82,282 260,964 - 2,682 - - 345,928 Geology 69,016 70,866 31,018 1,169 78,507 - - 250,576 Geochemistry - 398 - - 7,827 - - 8,225 Geophysics - 764 - - 764 Permitting - 33,579 3,590 - 37,169 Exploration support - - 877 - 877 Road - - 3,371 - 3,371 70,567 208,339 299,860 2,726 95,046 - 4,162 680,700 Additions during period 70,567 208,339 304,831 96,118 104,925 - 4,162 788,942 Option Payments - - - (40,859) - (36,363) - (77,222) Cost Recoveries (49,195) - (49,195) Write-Offs - - (323,193) - (323,193) Balance at June 30, 2007 15,930,390 1,683,752 - 89,412 849,584 (16,978) 306,919 18,843,079 (a) United States (i)Pinson Property, Nevada The Company entered into an Exploration Agreement (“the agreement”), effective August 12, 2004, with Pinson Mining Company (“PMC”), a controlled subsidiary of Barrick Gold Corporation.Pursuant to the terms of the agreement, the Company completed obligations to earn a 70% interest in the Pinson Mine Property, Humboldt County, Nevada, and provided notice of its earn-in to PMC in January 2006. The Company’s earn-in triggered an election by PMC to back-in to the project by spending an additional US$30 million to advance exploration and development of the project over a 3-year period.PMC notified the company that it would elect to earn back into the property on April 6, 2006.Completion of qualifying expenditures by PMC, on or before April 5, 2009 would result in the formation of a 70:30 joint venture with PMC holding a 70% interest.If PMC fails to make US$30 million of qualifying expenditures within 3 years the Company will retain a 70% interest in the project and again become operator. The property is subject to net smelter return (“NSR”) royalties varying from 3.5% to 7.5% on various claim groups within the property. 8 ATNA RESOURCES LTD. NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS For the Six Months Ended June 30, 2007 6.MINERAL PROPERTIES (Continued) (a) United States (Continued) (ii)Jarbidge Properties, Nevada By an agreement dated December 5, 2003 the Company obtained an option to acquire a 100% interest in the 127 Jarbidge claims located in Elko County, Nevada by paying a total of US$600,000 (US$35,000 paid) to the optionor by December 5, 2009 and incurring aggregate exploration expenditures of US$300,000 in stages by December 5, 2006.The property is subject to NSR royalties ranging from 1.5-2.5%. On December 15, 2004, the Company signed a separate lease agreement and option to acquire 10 unpatented mining claims, subject to a 2.5% production royalty, adjacent to the Jarbidge claims.The Company must make lease payments totalling US$19,800 in stages to December 14, 2007 (US $4,200 paid) and US$7,500 due by December 14, 2007 with annual payments of US$9,000 each year thereafter.The Company may purchase the property and the production royalty at any time for US$375,000. In an agreement dated February 4, 2005, the Company obtained a mining lease with an option for the partial purchase of a royalty on eight (8) patented mining claims adjacent to the main Jarbidge claim group, subject to a 5% production royalty.Fifty percent (50%) of the production royalty may be purchased for US$2 million.The lease requires annual payments to the lessor by the Company totalling US$117,500 over the first eight (8) years of the agreement (US$17,500 paid).Thereafter, an annual minimum royalty of US$25,000 is payable on or before the anniversary date of the agreement. In an agreement dated February 4, 2005, the Company obtained an option to acquire a 100% interest in six unpatented federal lode claims adjacent to the main Jarbidge claim group, subject to a 1.5% to 3.0% production royalty which varies with the price of gold sold.To exercise the option, the Company will pay to the Optionor an aggregate of US$19,500 during the first four years of the agreement (US $5,500 paid).Thereafter, an annual advance royalty payment of US$6,000 is due on or before the anniversary date of the agreement until a total of US$500,000 is received by the owner. (iii)Beowawe Properties, Nevada During 2002, the Company obtained an option to acquire a 100% interest, subject to a 3% royalty on gold revenue less US$15 per realized ounce, in the 95 Beowawe lode claims located at the north end of the Carlin Gold District in Nevada. In an agreement dated March 26, 2003, the Company obtained an option to acquire a 100% interest in 40 acres of fee land adjacent to the main Beowawe claim group. In a separate agreement dated June 5, 2003, the Company obtained an exclusive lease and option to acquire a 100% interest in an additional 40 acres of fee land adjacent to the main Beowawe claim group, subject to a 1% NSR royalty. On May 30, 2007, the Company terminated its option and lease agreements, abandoned its interests and wrote-off $323,193 in acquisition and exploration costs. 9 ATNA RESOURCES LTD. NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS For the Six Months Ended June 30, 2007 6.MINERAL PROPERTIES (Continued) (a) United States (Continued) (iv)Clover Property, Nevada In an agreement dated March 11, 2003, the Company obtained an option to acquire a 100% interest in 22 claims known as the Clover property, subject to a 3% NSR royalty, which can be purchased for US$1,000,000 per percentage point.Terms of the agreement include cumulative total payments to the vendor of US$305,000 (US$80,000 paid) prior to March 11, 2010. The Clover property is subject to a Finder’s Agreement dated February 10, 2003, amended April 22, 2003, whereby the Company agreed to pay a finder’s fee of US$5,000 (paid) upon execution of the acquisition agreement, and US$10,000 (paid) and US$20,000, respectively, for the first two years after the agreement and US$30,000 on each subsequent anniversary until the commencement of commercial production (US$20,000 paid).The Finder’s fee is capped at a maximum of US$500,000. The Company granted certain options on the Clover property and received US$50,000 in option payments; these options were terminated subsequent to the year end. On November 28, 2006, the Company signed an Earn-in Agreement with Meridian Gold Incorporated (“Meridian”) whereby Meridian can earn a 51% working interest in the Clover property by making a cash payment of US$135,000 (US$60,000 paid) and exploration expenditures of US$300,000 in the first year; and paying an additional US$500,000 and incurring exploration expenditures of US$3,000,000 over a three year period.Meridian can earn an additional 19% working interest by completing a prefeasibility study on the property. (b) United States - Other (i)Triple Junction and Dixie Fork Properties, Nevada The Company acquired a 100% interest, subject to a 3% NSR royalty (uncapped), in the 36 Triple Junction lode claims and the 31 Dixie Fork lode claims located in Elko county, Nevada, by paying US$35,000 in cash and issuing 100,000 common shares. In an agreement dated September 7, 2004, the Company granted an option to Sage Gold Inc. (“Sage”) to earn up to a 70% interest in the Company’s Triple Junction/Dixie Fork gold project.Sage may earn a 55% interest in the properties by drilling 10,000 feet before November 2007, and may then elect to form a joint venture with the Company, or to increase its interest to 70% before forming a joint venture, by funding and completing a bankable feasibility study. (ii)Searchlight Property, Nevada In an agreement dated January 17, 2004, the Company purchased a 100% interest on the Searchlight property by the issuance of 30,000 common shares. (iii)Lone Pine Property, Arizona The Company purchased a 100% interest in the three patented claims, subject to a 2% NSR royalty granted as a finder’s fee (capped at US$2,000,000) by making a cash payment of US$100,000. 10 ATNA RESOURCES LTD. NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS For the Six Months Ended June 30, 2007 6.MINERAL PROPERTIES (Continued) (c) Chile (i)Celeste Property The Company holds a 100% interest in the Celeste property, subject to a 2% NSR royalty.A land-use fee of US$50 per hectare of surface, payable if the land is used for waste dump, fill leaching or ancillary mining facilities, also applies. A draft lease agreement is in place between the Company and Compania Cielo Azul Limitada (“CCAL”) whereby CCLA may lease the property for a period of twenty years by making the following lease payments to the Company: US$10,000 upon execution of an agreement (received); US$10,000 on the first anniversary of the agreement; US$25,000 on the second anniversary of the agreement; and US$50,000 on the third anniversary of the agreement and on all subsequent anniversary dates thereafter.The property will be subject to a 2.5% NSR royalty. (ii)Cachinal Property The Company entered into an option agreement with Valencia Ventures (“Valencia”) wherein Valencia may earn up to 70% interest in the Company’s Cachinal de la Sierra property in Chile by making cash payments totaling CDN$95,000 (CDN$45,000 received) and spending CDN$1,500,000 within three years.During the year ended December 31, 2005, the property was written down to a nominal value. (d) Canada (i)Ecstall Property, British Columbia The Company has a 100% interest in 23 Crown Granted Mineral claims (21 claims with mining rights and two claims with surface rights), subject to a 3% (reducible to 2.5%) NSR royalty.As at June 30, 2007, the carrying value of the property was $303,381. (ii)White Bull Property, British Columbia The Company holds a 100% interest in 24 mineral claim units.As at June 30, 2007, the carrying value of the property was $3,533. 7.EQUIPMENT June 30, 2007 December 31, 2006 Accumulated Net Book Accumulated Net Book Cost Amortization Value Cost Amortization Value Building $ 790,771 $ 115,931 $ 674,840 $ 790,771 $ 77,821 $ 712,950 Office furniture, equipment 31,973 26,672 5,301 31,973 26,095 5,878 Field equipment 32,588 28,280 4,308 32,588 27,370 5,218 Computer equipment. 136,601 71,339 65,262 136,228 61,336 74,892 Vehicles 91,614 47,954 43,660 46,256 42,029 4,227 $ 1,083,547 $ 290,176 $ 793,371 $ 1,037,816 $ 234,651 $ 803,165 11 ATNA RESOURCES LTD. NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS For the Six Months Ended June 30, 2007 8.SHARE CAPITAL (a) Authorized: Authorized share capital of the Company consists of an unlimited number of common shares and an unlimited number of preferred shares. (b) Issued No. of Shares Amount Balance as at December 31, 2006 64,176,838 $ 60,839,308 Issued for cash Exercise of options, for cash 500,000 221,375 Issued for other consideration Exercise of options, for stock-based compensation - 65,669 Balance as at June 30, 2007 64,676,838 $ 61,126,352 (c) Stock Options The Company has a stock option plan whereby the Company may grant options to directors, officers, employees and consultants to purchase common shares, provided that the number of shares subject to such options may not exceed 10% of the common shares outstanding at the time of the grant.The exercise price of each option is equal to or higher than the market price of the Company’s common shares at the date of the grant.The option term and vesting period is determined by the board of directors within regulatory guidelines.All options are granted at fair value.At June 30, 2007, the Company had stock options outstanding for the purchase of 2,558,050 common shares, with an average remaining contractual life of 1.61 years, of which 2,303,630 stock options were exercisable. Weighted Average Options Exercise Price Outstanding at December 31, 2006 2,140,000 $ 1.11 Exercised (500,000) 0.44 Cancelled (45,750) 1.36 Granted 963,600 1.36 Outstanding at June 30, 2007 2,558,050 $ 1.33 The following summarizes the stock options outstanding at June 30, 2007: Number of Shares Exercise Price Expiry Date 150,000 $ 0.590 February 8, 2008 700,000 0.700 April 18, 2008 61,000 1.360 May 30, 2008 765,000 2.010 January 31, 2009 25,000 1.280 July 7, 2009 857,050 1.360 January 11, 2010 2,558,050 12 ATNA RESOURCES LTD. NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS For the Six Months Ended June 30, 2007 8.SHARE CAPITAL (d) Stock-Based Compensation During the period ended June 30, 2007, the Company granted stock options to acquire up to an aggregate of 963,800 (2006 - 890,000) common shares at an exercise price of $1.36 (2006 - $2.01) per share. During the period ended June 30, 2007, the Company recorded a stock-based compensation expense of $455,252 based on the fair value of options vested during the period.The stock-based compensation expense was calculated using the Black-Scholes Option Pricing Model with the following weighted average assumptions at June 30, 2007: 2007 2006 Risk-free interest rate 2.55% 2.28% Expected dividend yield - - Expected stock price volatility 50% to 66% 50% to 65% Expected option life in years 1 to 3 1 to 3 Option pricing models require the input of highly subjective assumptions, particularly as to the expected price volatility of the stock.Changes in these assumptions can materially affect the fair value estimate and therefore it is management’s view that the existing models do not necessarily provide a single reliable measure of the fair value of the Company’s stock option grants. (e) Warrants At June 30, 2007, the Company has no outstanding warrants to purchase common shares. (f) Contributed Surplus Amounts Balance as at December 31,2006 $ 1,802,449 Stock-based compensation expense 455,252 Exercise of stock options (65,670) Balance as at June 30, 2007 $ 2,192,031 13 ATNA RESOURCES LTD. NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS For the Six Months Ended June 30, 2007 9.SUPPLEMENTARY CASH FLOW DISCLOSURES Supplementary disclosure of non-cash financing activities: 2007 2006 Significant non-cash operating activities: Operating activities Amortization recorded in deferred property costs $ - $ 12,840 Other cash flow information Interest received $ 275,499 $ 124,192 10.RELATED PARTY TRANSACTIONS There were no related party transactions in 2007 or 2006. 11.COMMITMENT The Company has a lease commitment for its office premises which expires June 30, 2010.The cost of the entire premises is shared amongst several companies in proportion to the area occupied.The Company’s proportionate share of annual rental payments under this arrangement is approximately $64,000. 12.SUBSEQUENT EVENTS In addition to items disclosed elsewhere in these notes, the following occurred during the period subsequent to June 30, 2007: The Company sold its 100% interest in the Lone Pine property located in Yavapai County, Arizona.The property, comprised of three patented mining claims, was sold to a real estate developer for net proceeds of US$347,758. 14
